     Case 2:20-cv-01101-JAM-GGH Document 17 Filed 02/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL ALAMEDA,                                   No. 2:20-cv-01101 JAM GGH P
12                       Petitioner,
13            v.                                         ORDER
14    M. ATCHLEY,
15                       Respondent.
16

17           Petitioner has requested an extension of time to file objections to the January 5, 2021

18   findings and recommendations. ECF No. 16. Good cause appearing, IT IS HEREBY ORDERED

19   that:

20           1. Petitioner’s request for an extension of time (ECF No. 16) is granted; and

21           2. Petitioner shall file any objections within sixty days from the date of this order.

22   No further extensions will be granted.

23   Dated: February 3, 2021
                                                 /s/ Gregory G. Hollows
24                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28
